Kane, J.
Appeal from a decision of the Workers’s Compensation Board, filed October 5, 1984, as amended by decision filed February 12, 1985.
Claimant, employed as a packer for a coffee company, reported to his supervisor the onset of pain in his leg and back while loading containers of coffee on September 18, 1979. The employer’s report of injury indicated 1977 as the year the accident occurred, based upon statements made by claimant that he sustained an original injury to his back approximately three years previously. This was the first report of any such prior injury. However, the testimony of claimant’s supervisor and the medical witnesses established by substantial evidence that the symptoms reported on September 29, 1979 were the result of an accidental work-related incident on that date, of which the employer had proper notice (see, Matter of Holty v Jewish Community Center, 61 AD2d 875).
Accordingly, the decision of the Workers’ Compensation Board on these issues should be affirmed, as well as the Board’s decision to disallow any claim for an accident in 1977 because of lack of notice pursuant to Workers’ Compensation Law § 28. We also agree that the matter should be restored to the Trial Calendar for further development of the record on the issues of the periods of the causally related disability and reimbursement to the disability benefits carrier.
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.